Title: From Alexander Hamilton to John Jay, 5 December 1791
From: Hamilton, Alexander
To: Jay, John



Philadelphia December 51791
My Dear Sir

Your letter of the 14th of November duly came to hand.
A temporary absence from this place, some ill health, and much occupation have delayed an acknowlegement ’till this time.
Aware of the inconveniences, to which you refer, from the want of a proper provision for defraying the expences of the Courts—I inserted in the estimate presented at the beginning of the session a sum for an appropriation in aid of the fund heretofore designated, which has not been found sufficiently productive. I was not consulted when that provision was made or I could have foretold that it would prove inadequate.
Accounts from all quarters bespeak the same content which you mention as prevailing in the Country which has fallen under your observation.
There is I hope no danger of the error you mention, though the passions of some folks would in particular respects lead to it, if they could have their way.
Mrs. H joins in Compliments to Mrs. Jay.
With respectful & affectionate attachment   I remain Dr Sir   Your Obed serv
A Hamilton The Honble Chief Justice Jay
